


Exhibit 10.4


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of January 9, 2013 (the
“Agreement”) is entered into among Joy Global Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders party hereto and Bank of America, N.A.,
as Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent have entered into that certain Credit Agreement dated as of
June 16, 2011 (as amended or modified from time to time, the “Credit
Agreement”); and


WHEREAS, the Borrower has requested that the Lenders consent to the transaction
described below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.
Amendments. The Credit Agreement is hereby amended as follows:



(a)The definition of “Change in Law” in Section 1.01 of the Credit Agreement is
hereby amended in its entirety to read as follows:


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided, that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.


(b)    The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following (without duplication) to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) the amount of depreciation and amortization expense for such
period, (iv) non-cash stock-based compensation expenses for such period and (v)
other non-cash charges incurred during such period to the extent that such
charges do not represent a cash item in such period or any future period, minus
(b) cash distributions related to stock-based compensation for which a non-cash
expense was added back to Consolidated Net Income during an earlier period, all
as determined in accordance with GAAP.

1



--------------------------------------------------------------------------------





(c)    The definition of “Disposition” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
the Borrower or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business; (b) the sale,
lease, license, transfer or other disposition in the ordinary course of business
of machinery and equipment no longer used or useful in the conduct of business
of the Borrower and its Subsidiaries; (c) any sale, lease, license, transfer or
other disposition of property to the Borrower or any Subsidiary; (d) any
Involuntary Disposition; and (e) the sale, transfer or other disposition of
receivables in the ordinary course of business in exchange for cash (whether
paid contemporaneously or subsequently thereto) on a non-recourse basis.


(d)    The definition of “Threshold Amount” in Section 1.01 of the Credit
Agreement is hereby amended to replace the reference to “$50,000,000” with a
reference to “$100,000,000”.


(e)    The definitions of “Cash Equivalents” and “Investment” in Section 1.01 of
the Credit Agreement are hereby deleted.


(f)    Section 2.12(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    The Borrower may at any time upon notice to the Administrative Agent
elect to remove any Foreign Subsidiary as a Guarantor hereunder. Such Foreign
Subsidiary shall be released as a Guarantor in a writing, in form and substance
satisfactory to the Administrative Agent, executed by the Administrative Agent,
the Borrower and such Foreign Subsidiary.


(g)    Section 7.02 of the Credit Agreement is hereby amended to replace the
paragraph immediately following clause (g) with the following paragraph:


Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) and documents required to be delivered pursuant to Section
7.02(a) or (b) (so long as, in the case of the certificate required by Section
7.02(a), such document is executed by Responsible Officer) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 11.02; (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third‑party website or
whether sponsored by the Administrative Agent) or (iii) with respect to the
documents required to be delivered pursuant to Section 7.02(a) and (b), on which
the Borrower sends such documents by electronic mail to the Administrative
Agent’s email address set forth on Schedule 11.02; provided that: (i) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent upon its request to the Borrower or the request of any Lender to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or

2



--------------------------------------------------------------------------------



to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


(h)    Section 8.02 of the Credit Agreement is hereby amended in its entirety to
read as follows:


8.02    [Intentionally Omitted].


(i)    Section 8.04 of the Credit Agreement is hereby amended to replace the
references to “Foreign Subsidiary” with references to “Subsidiary that is not a
Guarantor”.


(j)    Section 8.05 of the Credit Agreement is hereby amended to replace the
reference to “twenty percent (20%)” with a reference to “twenty-five (25%)”.
    


(k)    Section 8.07 of the Credit Agreement is hereby amended to delete the
parenthetical at the end of such Section.


(l)    Clause (c) of Section 8.08 of the Credit Agreement is hereby amended to
read as follows:


(c) intercompany transactions not prohibited by Section 8.03, Section 8.04,
Section 8.05 or Section 8.06,


(m)    Section 8.11(b) is hereby amended in its entirety to read as follows:


(b)     Without providing at least ten (10) Business Days’ notice to the
Administrative Agent, change its fiscal year; provided that following the
acquisition of any Subsidiary, the fiscal year of such acquired Subsidiary may
be changed to conform to the fiscal year of the Borrower.


(n)    The proviso in Section 9.01(f)(i)(B) is hereby amended in its entirety to
read as follows:


; provided that this clause (i)(B) shall not apply to (x) secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, so long as such Indebtedness is repaid in
accordance with its terms or (y) Indebtedness that is incurred for a specified
purpose and the failure of such specified purpose to occur results in the
mandatory prepayment or redemption of such Indebtedness, so long as such
Indebtedness is repaid in accordance with its terms;


2.    Condition Precedent. This Agreement shall be effective upon receipt by the
Administrative Agent of counterparts of this Agreement duly executed by the
Borrower, the Guarantors, the Required Lenders and the Administrative Agent.


3.    Miscellaneous.


(a)    The Credit Agreement, and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.


(b)    Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.



3



--------------------------------------------------------------------------------



(c)    The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(d)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(e)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]





4



--------------------------------------------------------------------------------



Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:
JOY GLOBAL INC.,

a Delaware corporation


By:    /s/ James M. Sullivan        
Name: James M. Sullivan
Title: Executive Vice President and Chief Financial Officer


GUARANTORS:
JOY TECHNOLOGIES INC.,

a Delaware corporation


By:    /s/ Michael S. Olsen        
Name: Michael S. Olsen
Title:    Vice President


P&H MINING EQUIPMENT INC.,
a Delaware corporation


By:    /s/ Michael S. Olsen        
Name: Michael S. Olsen
Title:    Vice President


N.E.S. INVESTMENT CO.,
a Delaware corporation


By:    /s/ Michael S. Olsen        
Name: Michael S. Olsen
Title:    Vice President


CONTINENTAL CRUSHING & CONVEYING INC.,
a Delaware corporation


By:    /s/ Michael S. Olsen        
Name: Michael S. Olsen
Title:    Vice President


LETOURNEAU TECHNOLOGIES, INC.,                
a Texas corporation


By:    /s/ Michael S. Olsen        
Name: Michael S. Olsen
Title:    Vice President


LETOURNEAU TECHNOLOGIES AMERICA, INC.,
a Texas corporation


By:    /s/ Michael S. Olsen        
Name: Michael S. Olsen
Title:    Vice President


LETOURNEAU TECHNOLOGIES BRAZIL, INC.,
a Delaware corporation




--------------------------------------------------------------------------------



                
By:    /s/ Michael S. Olsen        
Name: Michael S. Olsen
Title:    Vice President


LETOURNEAU TECHNOLOGIES INTERNATIONAL, INC.,
a Delaware corporation


By:    /s/ Michael S. Olsen        
Name: Michael S. Olsen
Title:    Vice President


LETOURNEAU TECHNOLOGIES SOUTH AMERICA, INC.,
a Delaware corporation


By:    /s/ Michael S. Olsen        
Name: Michael S. Olsen
Title:    Vice President




--------------------------------------------------------------------------------



ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent


By:    /s/ Maurice Washington        
Name: Maurice Washington
Title: Vice President




LENDERS:
BANK OF AMERICA, N.A.,

as a Lender


By:    /s/ Marc Sanchez            
Name: Marc Sanchez
Title: Vice President


JPMORGAN CHASE BANK, N.A.,
as a Lender


By:    /s/ Suzanne Ergastolo        
Name: Suzanne Ergastolo
Title: Vice President


WELLS FARGO BANK, N.A.,
as a Lender


By:    /s/ Matthew Simon        
Name: Matthew Simon
Title: Vice President


MIZUHO CORPORATE BANK, LTD.,
as a Lender


By:    /s/ David Lim            
Name: David Lim
Title: Authorized Signatory




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender


By:    /s/ Christine Howatt        
Name: Christine Howatt
Title: Authorized Signatory


PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Michael Leong        
Name: Michael Leong
Title: Senior Vice President


RBS CITIZENS, N.A.,
as a Lender




--------------------------------------------------------------------------------





By:    /s/ Lisa Garling            
Name: Lisa Garling
Title: Vice President


GOLDMAN SACHS BANK USA,
as a Lender


By:    /s/ Michelle Latzoni        
Name: Michelle Latzoni
Title: Authorized Signatory


